Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment including amended claims filed on 12/22/2020 has been entered.
Claims 1-3, 5-13 and 15-20 have been examined.
Claims 4 and 14 are cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the second read command" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “a second read command to the page” in line 11. It is not clear whether this “a second read command to the page” is the same “the second read command” recited in line 9 of claim 1 or not. In order to further examine on the merits the claim 
Any claim which is not specifically rejected above is rejected due to its dependency on a rejected claim.

Claims 11-13 and 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the second read command" in lines 10-11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation “a second read command to the page” in line 13. It is not clear whether this “a second read command to the page” is the same “the second read command” recited in lines 10-11 of claim 11 or not. In order to further examine on the merits the claim 11, the examiner assumes this “a second read command to the page” is the same “second read command” recited in lines 10-11 of claim 11.
Any claim which is not specifically rejected above is rejected due to its dependency on a rejected claim.

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the second read command" in line 12.  There is insufficient antecedent basis for this limitation in the claim.


Allowable Subject Matter
Claims 1-3, 5-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph set forth in this Office action.

Claims 11-13 and 15-19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph set forth in this Office action.

Claim 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph set forth in this Office action.

Examiner’s Note:
As per claim 1, the prior arts of record do not disclose that the delay is determined by a lookup table using a predetermined delay time between the first read command and the second read command, a read disturb count, a program/erase cycle count and a page type as selection parameters.
As per independent claim 11, the prior arts of record do not disclose that the delay is determined by a lookup table using a predetermined delay time between the first read command and the second read command, a read disturb count, an erase disturb count and a page type as selection parameters.
As per independent claim 20, the prior arts of record do not disclose that the delay is determined by a lookup table using a predetermined delay time between the first read command and the second read command, a read disturb count, an erase disturb count and a page type as selection parameters.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wells et al. (US 5416782, date issued: May 16, 1995) disclose a circuit for testing the data failure rate of a flash memory array comprising apparatus for writing a test pattern to a memory array; and apparatus positioned in a data path prior to the interface between the memory array and circuitry external to the memory array for detecting differences in data read from the memory array and the test pattern written to the memory array, the last mentioned apparatus including apparatus for reading data from the memory array, apparatus for comparing the value of data read from the memory array with the value of data written to the array in the test pattern, and apparatus for storing an indication that a comparison has produced a result indicating a failure to compare (abstract).

Perner (US 20020122341 A1, pub. date: September 5, 2002) discloses that the integrated memory has memory cells in a memory cell block having a plurality of column lines and a plurality of row lines. The row lines include regular row lines and redundant row lines. In the event of a read access to a current row line, a self-test unit checks the correctness of the memory cell contents read and, in the event of a defect, generates a defect signal for the current row line and, for each regular row line, detects the defects ascertained and compares them with an average defect for all of the regular row lines. When a predetermined repair 

Lee (US 20040246772 A1, pub. date: December 9, 2004) discloses a semiconductor integrated circuit including a unit for detecting soft defects in a pull-down circuit of a static memory cell, and a method of detecting soft defects. The semiconductor integrated circuit includes a static memory cell, a bit line connected to a first node of the static memory cell and a complementary bit line connected to a second node of the static memory cell, and a current supply unit connected to the bit line and the complementary bit line to supply current to the bit line and the complementary bit line in response to a test signal during a test mode. Accordingly, a voltage difference between the bit line and the complementary bit line during a read operation of the test mode is smaller than that during a read operation of a normal mode. When a failure occurs after the read operation is performed under this test mode condition, it is determined that the semiconductor integrated circuit having the failure is vulnerable to soft defects (abstract).

Soin et al. (Memory testing and fail bitmap generation for fault correlation, IEEE, Conference Paper, pp 1-6, Year: 2017) disclose memory testing methodology for measuring dc parameters, selection of test algorithms, automatic generation of wafer maps with pass/fail bin information and fail bitmaps (abstract).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIPAKKUMAR B GANDHI whose telephone number is (571)272-3822.  The examiner can normally be reached on Monday-Thursday (8:30 - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


DIPAKKUMAR B. GANDHI
Examiner
Art Unit 2111



/DIPAKKUMAR B GANDHI/Examiner, Art Unit 2111    
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111